                               Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 1 of 10
                                                          Brittany Jones
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$                              21-042


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                              Joseph Candidi                                                       &DVH1R 21-mj-775




                                Defendant(s)


                                                              CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                              February 2, 2021                          LQWKHFRXQW\RI             Philadelphia      LQWKH
       Eastern              'LVWULFWRI                Pennsylvania                 WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                          Offense Description
 18 U.S.C. § 2252(a)(2),(b)(1)                              Receipt of Child Pornography




            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 See Attached Affidavit




            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u

                                                                                                         s/ Daron Schreier
                                                                                                                      Complainant’s signature

                                                                                                              Special Agent Daron Schreier, FBI
                                                                                                                       Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


              April 28, 2021                                                                                  /s/ Lynne A. Sitarski
'DWH
                                                                                                                          Judge’s signature

&LW\DQGVWDWH                                 Philadelphia, PA                                             Honorable Lynne A. Sitarski, USMJ
                                                                                                                       Printed name and title
            Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 2 of 10




                                           AFFIDAVIT

       I, Daron Schreier, a Special Agent with the Federal Bureau of Investigation (FBI),

Philadelphia Division, being duly sworn, depose and state as follows:

   1. I am a Special Agent with the FBI and have been since January of 2006. Since August of

       2006, I have been assigned to the Philadelphia Division where I have been a member of

       the Joint Terrorism Task Force, the Cyber squad, and most recently the Violent Crimes

       Against Children squad. I have received training from the FBI in the fields of

       international terrorism, counterintelligence, computer crime, and the enforcement of

       federal child pornography laws.

   2. As a federal agent, I am authorized to investigate violations of laws of the United States

       and to execute warrants issued under the authority of the United States.

   3. The statements in this Affidavit are based on my investigation and other law enforcement

       officers’ investigation of this matter. Since this affidavit is being submitted for the

       limited purpose of securing a criminal complaint, I have not included each and every fact

       known to me concerning this investigation. I have set forth only the facts that I believe

       are necessary to establish probable cause to believe that JOSEPH CANDIDI, date of birth

       October 9, 1959, violated Title 18, United States Code, Sections 2252 (a)(2) (receipt of

       child pornography).

                          SUMMARY OF THE INVESTIGATION



   4. The National Center for Missing and Exploited Children (NCMEC) receives complaints

       via their CyberTipline from Internet Service Providers (ISPs), Electronic Service


                                            Page 1 of 9
        Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 3 of 10




   Providers (ESPs), and others. These CyberTipline reports are reviewed by a NCMEC

   analyst and forwarded to Law Enforcement for further investigation on the information

   provided in the CyberTipline report. ISPs, ESPs, and others may physically view a

   picture, video, or any other content that they would then report to NCMEC.

5. On August 13, 2020, Google filed CyberTipline Report 76417061, reporting that that the

   account of joecandidi@gmail.com had stored 500 files that depicted suspected child

   pornography within the user’s Google Photos infrastructure. The FBI reviewed 19 of the

   suspected files and found that they depicted child pornography within the meaning of

   Title 18 U.S.C. § 2256. An example of these files is described below:

   a. On April 20, 2020, the user uploaded an image file titled

       “report_2398301639819757472”. This file depicted a naked pre-pubescent girl,

       approximately 8 to 12 years old, kneeling on her hands and knees, and being

       penetrated from behind by an erect adult penis.

   b. On February 3, 2020, the user uploaded an image file titled

       “report_12307628273240483060”. This file depicted a naked pre-pubescent boy,

       approximately 6 to 10 years old, lying on a bed with his penis exposed.

6. Google provided additional subscriber information for joecandidi@gmail.com, to include

   a cellphone number of 610-653-8969, which was verified on August 8, 2020. For all 500

   suspected child pornography files, Google provided the IP address from which the files

   were uploaded.

7. One of most recent uploads included in the Cybertip from a T-Mobile IP address

   occurred when the user uploaded a file titled “report_1725645584691492695” from IP


                                      Page 2 of 9
        Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 4 of 10




   address 2607:fb90:2b10:51bf:63c9:4cac:d914:e587 on November 23, 2019, at 05:35:37

   UTC. This file depicted a naked girl with no public hair and no breast development. She

   is crawling in water and her vagina is visible. Your affiant has viewed this image, and in

   your affiant’s opinion, it meets the definition of child pornography within the meaning of

   18 U.S.C. §2256. Pursuant to an Administrative Subpoena issued by the Philadelphia

   Division of the FBI, T-Mobile provided records pertaining to IP address

   2607:fb90:2b10:51bf:63c9:4cac:d914:e587 on November 23, 2019, at 05:35:37 UTC.

   The assigned mobile telephone number was identified as 610-653-8969, which matches

   the verified number provided by Google. According to T-Mobile, the subscriber of

   telephone number 610-653-8969 from February 4, 2015 to November 6, 2020 (the date of

   the subpoena response) was JOSEPH CANDIDI, 6840 DICKS AVE, PHILADELPHIA,

   PA 19142.

8. On December 3, 2020, a search warrant obtained in Crim.No. 20-2065 was served on

   Google for user account joecandidi@gmail.com. On January 5, 2021, Google provided

   records via their law enforcement portal in response, which showed that the subscriber

   information for account joecandidi@gmail.com was Google Account ID 733896800257,

   name JOE CANDIDI, E-Mail joecandidi@gmail.com, birthday October 9, 1959, and

   phone numbers 610-653-8969 and 267-475-7459.

9. The subscriber information for the second phone number from T-Mobile is also JOSEPH

   CANDIDI, 6840 Dicks Ave., Philadelphia, Pennsylvania 19142.

10. A review of the Google records provided for the joecandidi@gmail.com account showed

   it to contain approximately 32,351 visually unique image and video files. Your Affiant


                                       Page 3 of 9
        Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 5 of 10




   reviewed these image and video files. Multiple images were found of a Pennsylvania

   Driver's License issued on April 23, 2019, in the name of JOSEPH CANDIDI, date of

   birth October 9, 1959, with an address of 6840 Dicks Avenue, Philadelphia,

   PA. Multiple non-sexually explicit images and videos were found of a male who appears

   identical to the PA Driver's License photo of CANDIDI.

11. On February 2, 2021, the United States Postal Service (USPS) confirmed for your Affiant

   that JOSEPH CANDIDI currently receives mail at 6840 Dicks Ave. Philadelphia, PA

   19142.

12. Among the files in the Google return, your Affiant also located more than 1,500 visually

   unique files (image files and video files) that depicted child pornography, to include

   depictions of infants and toddlers, bondage, and bestiality. More than 3,700 additional

   visually unique files (images and videos) depicted pornography in which the age of the

   participants could not immediately be determined, or which depicted apparent child

   erotica. In addition, approximately 22 images and 1 video of CGI/animation depicted

   child pornography or child erotica. A description of a sample of the files that contained

   child pornography is as follows:


   a. Filename: report_4936450030966586906. Image file depicting a prepubescent minor

       girl with no pubic hair laying on a bed with her legs spread exposing her vagina. A

       dog is licking her exposed vagina.

   b. Filename: report_7917364067878104215. Image file depicting a prepubescent minor

       girl with no pubic hair and no breast development laying on a bed. Her legs are



                                       Page 4 of 9
        Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 6 of 10




       spread to expose her vagina and they are tied with ropes to her wrists. She has duct

       tape over her mouth.

   c. Filename: download.mp4. Video file depicting a female toddler laying down naked.

       An adult female hand is rubbing the girl's body and an adult male is masturbating

       over the girl.

   d. Filename: 94.jpg. Image file depicting a prepubescent minor girl with no breast

       development and no pubic hair having vaginal sex with an adult male. The girl is

       laying on top of another girl who is touching her underwear over her vagina. A third

       girl is standing clothed next to the mattress with both hands holding her dress over

       her vagina

   e. Filename: YvN1Ic8f_o.jpg. Image file depicting a female toddler laying with her

       legs spread and an adult male performing oral sex on her.


13. A review of My Activity found the user of the account conducted the following activity:


   a. Visited "Youth Nudist Gallery – taboo," "Youth Nudism," "young nudist camp," and

       "forbidden- family nudists, vintage nudism, young nudism" on July 26, 2020.

   b. Searched "kidz lover" on June 13, 2020. The user also searched for "russian nudism"

       on June 13, 2020 and visited "juvenile Russian nudists/Nudistube.com" and "Beach

       Girls Sexy Videos".

   c. Searched "preteen nudists" and visited "nude child stock photos and images- 123RF"

       and "preteen Swedish girl stock photos- page 1 Masterfile" on May 1, 2020.




                                       Page 5 of 9
        Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 7 of 10




   d. Searched "nudist-ru" and visited "youngnudism.xyz" then searched "tube x porn" on

       March 15, 2020.

   e. Searched for "young nudists" and visited "Home nudist, young nudist girls and boys,

       nudist community" and "free young nudism collection" on February 14, 2020.


14. Public records accessed through a public records database that can be accessed and

   searched over the Internet for 6840 Dicks Avenue, Philadelphia, Pennsylvania show

   JOSEPH CANDIDI is associated with that address. A criminal history check for JOSEPH

   CANDIDI with a date of birth of October 9, 1959 showed a Pennsylvania conviction on

   February 28, 2000 for Indecent Assault, in violation of 18 Pa.C.S. § 3126(a)(1), and

   Endangering the Welfare of Children, in violation of 18 Pa.C.S. § 4304(a), for which he

   was sentenced to 11 ½ to 23 months’ incarceration, followed by 5 years of probation.

   JOSEPH CANDIDI, DOB October 9, 1959, is an inactive registered Tier 3 Sexual

   Offender in the Commonwealth of Pennsylvania.

15. On April 26, 2021, United States Magistrate Judge Lynne A. Sitarski, Eastern District of

   Pennsylvania, authorized Search and Seizure Warrant 21-758 for the residence at 6840

   Dicks Avenue, Philadelphia, PA 19142 and for the person of Joseph Candidi, date of

   birth October 9, 1959.

16. On April 28, 2021, the FBI executed Search and Seizure Warrant 21-758 at 6840 Dicks

   Avenue, Philadelphia, PA 19142. Joseph Candidi was present at the residence when the

   search warrant was executed. After informing Candidi the he was not under arrest and

   did not have to answer any questions, Candidi agreed to speak with Agents. During the

   interview, which was audio recorded, Candidi provided the following information:

                                       Page 6 of 9
         Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 8 of 10




   a. Candidi confirmed he used the email address joecandidi@gmail.com, and the

        telephone numbers 610-653-8969 and 267-475-7459.

   b.   Candidi admitted to seeking out child pornography on various websites and then

        saving some of these images to his cellphone. Amongst the search terms Candidi

        used to seek out child pornography were “kidz lover” and “preteen nudists”.

   c. Candidi admitted to viewing child pornography depicting children as young as four or

        five years old, and that he was aroused by the images of child pornography that he

        viewed.

   d. Candidi acknowledged that agents would find images of child pornography saved on

        his current cell phone, which he identified by the telephone number 610-653-8969.

   e. Candidi told agents that in 1999 he was arrested and convicted for touching the

        vaginal area of his then 6-year-old daughter while he was giving her a bath.

17. Pursuant to the terms of Search and Seizure Warrant 21-758, multiple items were seized

   from the residence of 6840 Dicks Avenue, to include a LM-V405TA Android cellphone

   with serial number 810KPNY0026791 and telephone number 610-653-8969, which was

   found on Candidi’s bed. A preliminary review of the cellphone found multiple images

   depicting child pornography within the “screenshots” folder. Your affiant is aware that

   the screenshots folder on an Android cellphone stores photos that the user takes of

   whatever is viewable on the phone screen, which can include images that are displayed

   on a website. One such image that was found in the “screenshots” folder is further

   described as follows:

        a. Filename: Screenshot_20210202-222852.png


                                        Page 7 of 9
            Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 9 of 10




          b. Date: February 2, 2021, 10:28pm

          c. File Path: /storage/emulated/0/Pictures/Screenshots

          d. Description: Image depicts a pre-pubescent girl, approximately 6 to 10 years old,

              lying on her back wearing only stockings. The girl’s hands are bound over her

              head with a white cloth material. The girl is being vaginally penetrated by an

              erect adult penis.

                                        CONCLUSION

   18. Based on the information above, I respectfully submit that there is probable cause to

       believe that JOSEPH CANDIDI did commit violations of 18 U.S.C. §§ 2252(a)(2)

       (receipt of child pornography) on approximately February 2, 2021.

   19. Therefore, I respectfully request that the attached form of criminal complaint be issued

       with respect to JOSEPH CANDIDI, date of birth October 9, 1959.




                                                     s/ Daron Schreier
                                                    ____________________________________
                                                    Daron Schreier
                                                    Special Agent
                                                    Federal Bureau of Investigation

                   28th
Sworn to me this _____
day of April 2021.

    /s/ Lynne A. Sitarski
______________________________________
HONORABLE LYNNE A. SITARSKI
United States Magistrate Judge




                                          Page 8 of 9
           Case 2:21-mj-00775 Document 1 Filed 04/28/21 Page 10 of 10




                                      ATTACHMENT A



Count One – Receipt of Child Pornography – 18 U.S.C. § 2252(a)(2), (b)(1)

       On or about February 2, 2021, in Philadelphia, in the Eastern District of Pennsylvania,

defendant JOSEPH CANDIDI, date of birth October 9, 1959, knowingly received visual

depictions, using any means and facility of interstate and foreign commerce and that had been

mailed and shipped and transported in and affecting interstate and foreign commerce by any

means, including computer, the producing of which involved minors engaged in sexually explicit

conduct, and the visual depictions were of such conduct.
